In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00218-CR




          IN RE: RICKEY ALLEN TURNER




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                       MEMORANDUM OPINION
       Rickey Allen Turner, proceeding pro se, has filed a petition for writ of mandamus

seeking to compel the trial court to rule on a motion for judgment nunc pro tunc allegedly filed in

September 2014 for the purpose of correcting “the inaccuracies and deficiencies in [Turner’s]

time credit.”

       It is Turner’s burden to properly request and show entitlement to mandamus relief.

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding)

(per curiam) (“Even a pro se applicant for a writ of mandamus must show himself entitled to the

extraordinary relief he seeks.”).     In addition to other requirements, Turner must include a

statement of facts supported by citations to “competent evidence included in the appendix or

record” and must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX. R. APP. P.

52.3. In this regard, a relator is required to file a certified or sworn copy of every document that

is material to his claim for relief. See TEX. R. APP. P. 52.3(k), 52.7(a).

       Turner has failed to provide this Court with any portion of a record or any document

supporting his petition for writ of mandamus. There is nothing indicating that his motion for

judgment nunc pro tunc was actually filed and brought to the trial court’s attention.




                                                  2
      Accordingly, Turner’s petition for writ of mandamus is denied.




                                          Jack Carter
                                          Justice

Date Submitted:     December 16, 2014
Date Decided:       December 17, 2014

Do Not Publish




                                             3